NOTICE OF NON-COMPLIANT SUPPLEMENTAL PRELIMINARY AMENDMENT

The supplemental preliminary amendment filed on January 31, 2022 has not been entered because it fails to comply with 37 CFR 1.173, MPEP 1411.01, and MPEP 1453, subsection VI.(D).

Pursuant to 37 CFR 1.173(b)(2), (d) and (g):
All claim amendments must be made relative to the patent claims, which are in effect as of the date of filing of the reissue application.
An amendment paper must include the entire text of each patent claim being changed by such amendment paper and of each new claim being added by such amendment paper. 
For any patent claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. 
A patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. When included in a claim listing, the claim number and the status identifier “(canceled)” should appear without presentation of the text of the claim.
The matter to be omitted from the patent by reissue must be enclosed in single brackets. The use of strikethrough or double brackets is not permitted for amendments made via reissue.
The matter to be added to the patent by reissue must be underlined. Thus, any added text must be underlined, and new claims must be underlined in their entirety.

Pursuant to MPEP 1411.01, a statutory disclaimer of claims, which is made before the reissue application issues as a reissued patent, is retroactively a part of the original patent. When the reissue application issues as a reissued patent, the statutorily disclaimed claims must appear in the printed reissue patent as part of the original patent. Thus, claim amendments pursuant to 

Pursuant to MPEP 1453, subsection VI.(D), any claim statutorily disclaimed is no longer in the patent, and such a claim cannot be amended. A disclaimed claim must be deleted by striking through the text of claim. Thus, claim listings pursuant to 37 CFR 1.173(b)(2), which include a listing of disclaimed claims, must present each disclaimed claim with its original claim text lined through. Each disclaimed claim should be identified using the status identifier “(disclaimed)”.

The supplemental preliminary amendment filed on January 31, 2022 fails to comply with 37 CFR 1.173, MPEP 1411.01, and MPEP 1453, subsection VI.(D) for the following reasons:
It improperly identifies patent claims 7-9, 12-14 and 16 as “(Disclaimed)”. The statutory disclaimed filed in US Patent No. 9,574,459 B2 (Application No. 14/243,003) on February 16, 2021 disclaims claims 1-6, 10, 11, 15 and 17-30. Thus, patent claims 7-9, 12-14 and 16 do not stand disclaimed and must not be identified as such. If applicant wishes to cancel these claims via reissue, then their claim numbers and the status identifier “(canceled)” should appear without presentation of the text of the claims.
It improperly presents amendments to claims 27-29, which have been statutorily disclaimed. As explained above and as explained in the Examiner-Initiated Interview Summary mailed on February 1, 2022 (concerning the interview held on January 27, 2022), such disclaimed claims cannot be amended by way of reissue.
It improperly cancels claim 30, which has been statutorily disclaimed. As explained above and as explained in the Examiner-Initiated Interview Summary mailed on February 1, 2022, such a disclaimed claim cannot be amended (including cancelation) by way of reissue.
It does not identify disclaimed claims 27-30 using the status identifier “(Disclaimed)”, and it does not present each of these disclaimed claim with its original claim text lined through.

The earlier preliminary amendment filed on September 4, 2020 also fails to comply with 37 CFR 1.173, MPEP 1411.01, and MPEP 1453, subsection VI.(D) for the reasons given in the Examiner-Initiated Interview Summary mailed on February 1, 2022 and for the reasons explained above.

Applicant is required to place the preliminary amendments into compliance with 37 CFR 1.173, MPEP 1411.01, and MPEP 1453, subsection VI.(D). 

Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to file a corrected preliminary amendment. Extensions of this time period may be granted under 37 CFR 1.136(a). Failure to respond will result in abandonment of the application since examination of the application is precluded by the improper preliminary amendments addressed above.

All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.